UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2009 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-149405 RICKY’S BOARD SHOP, INC. (Exact name of registrant as specified in its charter) Nevada 20-5605395 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9ountry Homes Blvd., Suite 1 Spokane, WA 99218-2069 (Address of principal executive offices) (Zip Code) (509) 385-3953 (Registrant's telephone number, including area code) 2904 E. Francis Spokane, WA 99208 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
